UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                      l ;\:,''',    \;
                                                      )
PATRICK S. McPHERRON,                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             ) Civil Action No.       11 0576
                                                      )
MARK J. KAPPELHOFF,                                   )
                                                      )
                       Defendant.                     )
---------------)
                                    MEMORANDUM OPINION

       This matter is before the Court for consideration of plaintiffs application to proceed ill

forma pauperis and pro se complaint. The Court will grant the application and dismiss the

complaint.

       Plaintiff brings this action against the United States Department of Justice, Comp\. at 1,

alleging that it "allows immunity for criminal behavior from government officials without

precedent in the U.S. Constitution or Amendments," id.    ,r 17.   It appears that plaintiffs cause of

action arises from the Justice Department's refusal to prosecute "public officials for obstructing

justice." Id.,r 13. Plaintiff demands "punitive damages of$5 million dollars." Id.         ~       17.

       "[T]he question of whether and when prosecution is to be instituted is within the

discretion of the Attorney General." Powell v. Katzenbach, 359 F.2d 234, 234-35 (D.C. Cir.

1965) (per curiam), cert. denied, 384 U.S. 906 (1966). The Court has no power to compel the

Attorney General to prosecute a particular individual or to investigate a particular matter. See id.

("Mandamus will not lie to control the exercise of this discretion."); United States v. Nixon, 418

U.S. 683, 693 (1974) (acknowledging that the Executive Branch "has exclusive authority and
absolute discretion to decide whether to prosecute a case").

       The Court will dismiss this action for failure to state a claim upon which relief can be

granted. An Order consistent with this Memorandum Opinion will be issued separately on this

same date.


                                                     Unit